Title: To George Washington from Samuel Huntington, 17 November 1780
From: Huntington, Samuel
To: Washington, George


                        
                            sir,
                            Philadelphia November 17. 1780
                        
                        I enclose your Excellency Copy of a Letter of the 10. Instant, just received from Governor Jefferson, with
                            the Copy of an intercepted Letter (referred to in the Governors) from General Leslie to Lord Cornwallis; which in some
                            Measure discovers the Designs of the Enemy at the Time they landed in Virginia.
                        I have this evening received your Letter of the 14th Instant, and shall immediately forward the Intelligence
                            in contains to the Southern States. With every Sentiment of Esteem & Respect I am your Excellency’s most obedient
                            & most humble Servant
                        
                            Saml Huntington.
                        
                        
                            
                                Jefferson wrote the same letter to GW on 10 Nov. 1780, enclosing the letter from Alexander Leslie to Lord
                                    Cornwallis.
                            
                        

                    